 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMurphy Brothers Inc. and Communications Workersof America, AFL-CIO, Petitioner. Case 5-RC-11279April 28, 1982DECISION AND CERTIFICATION OFREPRESENTATIVEBY MEMBERS FANNING, JENKINS, ANDZIMMERMANPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered objections to an elec-tion conducted by mail between November 17 andDecember 2, 1980,' and the Hearing Officer'sreport recommending disposition of same. TheBoard has reviewed the record in light of the ex-The election was conducted pursuant to a Stipulation for Certifica-tion Upon Consent Election. The tally was: 61 for, and 51 against, thePetitioner; there were 12 challenged ballots, a sufficient number to affectthe results. Six challenged ballots were subsequently overruled. On June17, 1981, the ballots of the overruled challenges were opened and count-ed. A revised tally of ballots reflected that the Petitioner had received 62votes, with 56 votes cast against the Petitioner. The undetermined chal-lenges were no longer sufficient to affect the results of the election.ceptions and briefs, and hereby adopts the HearingOfficer's findings and recommendations.2CERTIFICATION OFREPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Communications Work-ers of America, AFL-CIO, and that, pursuant toSection 9(a) of the National Labor Relations Act,as amended, the foregoing labor organization is theexclusive representative of all the employees in thefollowing appropriate unit for the purpose of col-lective bargaining with respect to rates of pay,wages, hours of employment, and other terms andconditions of employment:All owner/drivers and full-time regular part-time lease drivers employed by the Employerat its Falls Church, Virginia location excludingall other employees, dispatchers, mechanics,office clerical employees, supervisors andguards as defined in the Act.2 The Employer has excepted to certain credibility resolutions of theHearing Officer. It is the established policy of the Board not to overrulea hearing officer's credibility resolutions unless the clear preponderanceof all of the relevant evidence convinces us that the resolutions are incor-rect. The Coca-Cola Bottling Company of Memphis, 132 NLRB 481, 483(1961); Stretch-Tex Co., 118 NLRB 1359, 1361 (1957). We find no suffi-cient basis for disturbing the credibility resolutions in this case.261 NLRB No. 62416